Name: Commission Regulation (EC) No 893/95 of 24 April 1995 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1994
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  agri-foodstuffs;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 92/4 fENl Official Journal of the European Communities 25. 4. 95 COMMISSION REGULATION (EC) No 893/95 of 24 April 1995 providing for the grant of compensation to producers organizations in respect of tuna delivered to the canning industry during the period 1 April to 30 June 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 331 8/94 (2), and in parti ­ cular Article 18 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 of 30 January 1995 (4), and in particular Articles 12 and 13 (1 ) thereof, quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to the canning industry established in Community customs territory were higher overall than 62,8 % of the quantities of tuna used by the industry during the same quarter and, for yellowfin tuna weighing more than 10 kg, more than 110 % of those sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas since these quantities exceed the limit set by the first indent of Article 1 8 (4) of Regulation (EEC) No 3759/92 for bigeye tuna and by the third indent of that Article for yellowfin tuna weighing over 10 kg, the total quantities of those products eligible for compensation should therefore be limited and allocated between the producers' organizations concerned in proportion to their respective outputs during the same quarter of the 1984 to 1986 fishing years ; Whereas the granting of compensation for the product in question should therefore be decided for the period 1 April to 30 June 1994 ; Whereas Article 9 of Commission Regulation (EEC) No 2381 /89 (*) stipulates that the agricultural conversion rate applicable to the compensatory allowance for tuna for canning shall be that in force on the day the product is sold ; whereas the agricultural conversion rate for the period 1 October to 31 December 1993 is, pursuant to Commission Regulation (EEC) No 1209/93 f), affected by a correcting factor of 1,207509 ; whereas this must be taken into account in the compensation rate set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas the compensation referred to in Article 1 8 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry during the calendar quarter for which prices were recorded, where both the average quarterly price recorded on the Community market and the free-at-frontier price plus any applicable countervailing charge are lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for two species of the product in question, for the period 1 April to 30 June 1994, both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Commission Regulation (EC) No 281 /94 of 8 February 1994 adjusting the prices fixed in ecus in the fishery products sector for the 1994 fishing year as a result of the monetary realign ­ ments H ; HAS ADOPTED THIS REGULATION : Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, may not under any circumstances exceed, for the Article 1 The compensatory allowance referred to in Article 18 of Regulation (EEC) No 3759/92 shall be granted for the period 1 April to 30 June 1994 in respect of the following products :(  ) OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350, 31 . 12. 1994, p. 15. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 30 . 1 . 1995, p. 1 . 0 OJ No L 37, 9. 2. 1994, p. 5. ( «) OJ No L 225, 3 . 8 . 1989, p. 33 . 0 OJ No L 122, 18 . 5. 1993, p. 41 . 25. 4. 95 Official Journal of the European Communities No L 92/5EN (ECU/tonne)  Yellowfin tuna larger than 10 kg : 27 104 tonnes,  Bigeye tuna : 1 440 tonnes. 2. The allocation of these total quantities among the producers' organizations concerned is specified in the Annex hereto. Product Maximum allowance (application of first and second indents of Article 1 8 (3) of Regulation (EEC) No 3759/92) Yellowfin tuna larger than 10 kg 51 Bigeye tuna 57 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 1 . The total quantities on which the allowance may be granted are : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1995. For the Commission Emma BONINO Member of the Commission No L 92/6 EN Official Journal of the European Communities 25. 4. 95 ANNEX Allocation among producers' organizations of the quantities of tuna which may qualify for compensation for the period 1 April to 30 June 1994 in accordance with Article 18 (5) of Regulation (EEC) No 3759/92, with quantities per compensation percentage band :  Yellowfin tuna larger than 10 kg (tonnes) Producers' organization Quantities eligible Total 100 % (Article 18 (5), first indent) 95% (Article 18 (5), second indent) 90 % (Article 18 (5), third indent) quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 5 720 572 1 995 8 287 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (OPTUC) 8 902 890 1 992 11 784 Organisation de producteurs de thon congelÃ © (ORTHONGEL) 7 033 0 0 7 033 Total quantities 21 655 1 462 3 987 27 104 Bigeye tuna (tonnes) Producers organization Quantities eligible Tatal 100 % (Article 18 (5), first indent) 95% (Article 18 (5), second indent) 90 % (Article 18 (5), third indent) quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (OPAGAC) 576 . 0 0 576 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (OPTUC) 23 2 362 387 Organisation de producteurs de thon congelÃ © (ORTHONGEL) 10 0 0 10 AssociaÃ §Ã £o de produtores de Atum e Simi ­ lares dos AÃ §ores (APASA) 443 0 0 443 Cooperativa de pesca da ArquipÃ ©lago da Madeira (COOPESCAMADEIRA) 2 0 0 2 OrganizaciÃ ³n de Productores de TÃ ºnidos y Pesca fresca de Lanzarote (OPP 42) 22 0 0 22 Total quantities 1 076 2 362 1 440